Citation Nr: 0429254	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-15 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for prostate cancer, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from October 1947 to January 1969.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for emphysema 
and nicotine dependence.  This appeal also arises from a May 
1998 rating decision which denied service connection for 
prostate cancer.  

The veteran has asserted he served in the Republic of Vietnam 
and was exposed to Agent Orange.  April 1996 service medical 
facility records reveal diagnosis Type II Diabetes Mellitus.  
The regulations provide presumptive service connection for 
Type 2 diabetes (also known as adult onset diabetes) for 
veteran's exposed to herbicide agents in service.  38 C.F.R. 
§ 3.309 (2004).  The Board of Veterans' Appeals (Board) 
construes that as an inferred claim for service connection 
for Type II Diabetes Mellitus.  Akles v. Derwinski, 1 Vet. 
App. 118 (1991).  The claim is referred to the RO for 
appropriate action.  

The issue of service connection for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  The service medical records do not include diagnosis of 
nicotine dependence.  

2.  The veteran stated he chewed tobacco prior to his 
entrance into the service, he began smoking cigarettes in 
service and smoked at least one pack per day.  The veteran 
continued to smoke cigarettes after his separation from the 
service.  He quit for a period of six weeks in 1970, but has 
smoked continuously since that date.  

3.  VA medical records dated in May 1995 included diagnosis 
of chronic tobacco use.  

4.  A diagnosis of suspected emphysema was first noted in 
September 1972 a period of three years after the veteran's 
separation from the service in January 1969.  

5.  Service connection is currently in effect for bronchitis.  

6.  The veteran's service-connected bronchitis and currently 
diagnosed emphysema have been linked to by competent medical 
evidence to his long term smoking.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  Service connection for emphysema, claimed as secondary to 
nicotine dependence, is warranted. 38 C.F.R. § 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Board observes that legislation has enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As the evidence supports the grant of the benefits sought no 
further assistance to the veteran with his claim is required.  

Relevant Laws and Regulations.  In order to be entitled to 
service connection for a disease or disability, the evidence 
must show that such disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004); see also Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Service Connection-Nicotine Dependence and Related Disorders

The Board is cognizant that service connection may not be 
granted for a veteran's disability that resulted from the use 
of tobacco products when the claim was filed on or after June 
9, 1998.  38 U.S.C.A. § 1103 (West 2002).  In this case the 
veteran filed his claim for tobacco use prior to the 
effective date of the statute prohibiting service connection 
based on the use of tobacco products.  As he submitted his 
claim in September 1994 the statute does not prohibit service 
connection.  

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine- 
related diseases and disorders.  If a claimant can establish 
by competent medical evidence that a disease or injury 
resulting in disability or death was a direct result of 
tobacco use during service, e.g., damage done to a veteran's 
lungs by in-service smoking [vs. pre- or post-service 
smoking] gave rise to a disease, then service connection may 
be established on a direct basis under 38 U.S.C.A. §§ 1110 
and 1131.  

Where the competent medical evidence does not support a 
direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis of competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  In essence, the issue then becomes whether the 
illness may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also 38 U.S.C.A. § 7104(c) (VA is statutorily bound to follow 
the precedential opinions of the VA Office of General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999).  

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstance service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.  The 1997 
Opinion further noted that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  The 1997 
Opinion also noted the potential for an intervening or a 
supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.  

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue. It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Those criteria include unsuccessful efforts to control 
nicotine use and continued use of nicotine despite the 
knowledge that a recurrent physical problem is caused or 
exacerbated by nicotine.  

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine- 
dependent individual might have full remission and then 
resume use of tobacco products.  

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon (1) whether nicotine dependence may be 
considered a disease for purposes of VA benefits; (2) whether 
the veteran acquired nicotine dependence in service; and (3) 
whether that nicotine dependence may be considered the 
proximate cause of disability or death resulting from the 
veteran's use of tobacco products.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Factual Background and Analysis.  Service medical records do 
not include any references to diagnosis or treatment for 
emphysema in service.  At the time of the veteran's entrance 
into the service for the second time in February 1946 his 
lungs and chest X-rays were noted to be negative.  No 
significant lung pathology was noted.  During service the 
veteran was treated for pneumonia in 1944, 1951 and 1967 and 
bronchitis.  He was examined prior to his retirement in June 
1968 and no abnormalities of the lungs or chest were noted.  
Chest X-rays were negative.  

In February 1972 the veteran submitted a claim for service 
connection for "emphysema and lungs."  In support of his 
claim the veteran submitted a certificate from his treating 
physician which included a diagnosis of suspected emphysema.  
The RO arranged for the veteran to be examined by VA in March 
1972.  The VA physician diagnosed moderate chronic bronchitis 
and noted the veteran was a smoker.  The veteran noted in his 
history that he smoked 10 cigarettes a day and had been 
advised a year and half previously to stop smoking.  The RO 
in a March 1972 rating decision granted service connection 
for bronchitis.  In the rating decision the RO noted the 
private diagnosis of suspected emphysema, but did not 
specifically address the issue of service connection for 
emphysema.  

In July 1973 VA examination report included diagnosis of 
chronic bronchitis with emphysema, moderate.  A history of 
hospitalization in 1971 for treatment of pneumonia and 
emphysema was recorded.  The veteran smoked one and one half 
packs of cigarettes a day.  

The RO received the veteran's claim for service connection 
for tobacco use in September 1994.  The veteran asserted he 
began smoking approximately a year and a half after entering 
the service.  He stated he was treated for emphysema and lung 
problems on Johnson Island in 1968.  

The veteran submitted his completed Tobacco Product Use 
History Questionnaire in July 1997.  He indicated he was 
first diagnosed in 1970.  Prior to entering the service he 
had chewed one plug of tobacco a day, beginning at the age of 
18.  He first used cigarettes in service.  During service he 
smoked at least a pack per day.  After his separation from 
the service he continued to smoke one pack a day.  In 1970 he 
quit smoking for six weeks.  

May 1995 VA medical records include diagnosis of chronic 
tobacco use.  The examiner noted the veteran was a chronic 
smoker with a morning tobacco cough.  

April 1997 chest X-rays taken at a service medical facility 
revealed the veteran had an emphysematous chest.  April 1997 
records noted the veteran continued to smoke.  

In April 1998 the veteran was again examined by VA.  The 
veteran reported he started smoking cigarettes when he was 20 
years old, up to a pack a day and had continued to smoke a 
pack a day.  He tried to quit for six weeks, but became so 
nervous he had to resume smoking.  Diagnoses included chronic 
obstructive pulmonary disease, with history of chronic 
bronchitis, which was probably secondary to longtime 
cigarette smoking.  In the VA physician's opinion the chronic 
bronchitis and pulmonary emphysema were probably the result 
of his long term smoking.  

The Board has concluded the evidence demonstrates the veteran 
began smoking in service and that he was unable to stop 
smoking even after he was diagnosed with a lung disorder and 
advised to stop smoking.  And that competent medical evidence 
indicates his emphysema is probably caused by his long term 
smoking.  The evidence conforms with the VAOPGCPREC 19-97 as 
chronic tobacco use has been diagnosed, which the Board 
construes as diagnosis of nicotine addiction, which is 
consistent with the veteran's inability to stop smoking.  The 
veteran's emphysema and bronchitis have been linked by a VA 
physician with the veteran's long-term smoking.  The use of 
the word long-term implies inclusion of the veteran's years 
of tobacco smoking in service.  Competent medical evidence 
indicates the veteran is nicotine dependent and his 
dependence began in service.  Service connection for nicotine 
dependence is warranted.  As the veteran's emphysema is 
causally related to a service connected disability his 
nicotine dependence, service connection is also warranted for 
emphysema.  38 C.F.R. § 3.310 (2004).  

The Board has concluded the evidence supports the grant of 
service connection for nicotine dependence and secondary 
service connection for emphysema.  


ORDER

Service connection for nicotine dependence is granted.  

Service connection for emphysema is granted.  


REMAND

The veteran is seeking service connection for prostate 
cancer.  The medical evidence includes diagnosis of prostate 
cancer in 1997.  The regulations provide presumptive service 
connection for prostate cancer for veterans exposed to Agent 
Orange in service.  38 C.F.R. § 3.309(e) (2004).  Exposure to 
an herbicide agent during service is presumed if a veteran 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975.  38 C.F.R. § 3.307(a)((6)(iii) (2004).  Service 
in other locations which includes duty or visitation in 
Republic of Vietnam is considered as service for the purposes 
of 38 C.F.R. § 3.307.  The veteran's separation documents do 
not include reference to any service in the Republic of 
Vietnam.  

The veteran in his notice of disagreement contended he was 
ordered to temporary duty in the Philippines and then sent to 
Da Nang, Vietnam shortly thereafter.  He asserts he spent 120 
days at the Da Nang Air Force Base.  The veteran's service 
personnel records indicate he served on temporary duty for 
123 days in South East Asia during the Vietnam era.  There is 
nothing in the records which indicates specifically where in 
South East Asia he served.  

The RO in September 1998 attempted to assist the veteran in 
verifying his claimed Vietnam service.  They requested 
verification of the veteran's exposure.  The National 
Personnel Records Center (NPRC) forwarded the veteran's 
soldier's qualification card and Airman Military Record forms 
only.  The veteran served on active duty for 24 years and the 
current personnel records in the claims folder do not include 
any records of performance evaluations, travel orders, 
transfers or other supporting documents which normally would 
appear in a personnel file.  An evaluation of his work during 
his temporary duty or a travel authorization could serve to 
verify that he served in the Republic of Vietnam.  Those 
records may indicate the veteran was ordered to temporary 
duty in Da Nang.  In this instance where the veteran served 
on active duty for 24 years, the Board has concluded that a 
search for the veteran's complete personnel file should be 
conducted.   

Accordingly, the case is REMANDED for the following actions:

The RO should request the veteran's 
complete service personnel file covering 
his service during the Vietnam era, 
including  travel orders, transfers, 
temporary duty orders, assignments, 
through official channels.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



